      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 1 of 17




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               NO. 3:19-CR-298

           v.                           (MANNION, J.)
                                        (SAPORITO, M.J.)
JASON RODRIGUEZ,

           Defendant.

                          MEMORANDUM

     This matter is before the court on the motion for release pending

sentencing arising from health risks associated with COVID-19 (Doc. 34)

filed by the defendant, Jason Rodriguez.

     Rodriguez, who is currently awaiting sentencing, seeks his release

from custody pending sentencing based on prison conditions at the

Lackawanna County Prison (LCP) and the inherent risk posed by his

being confined in close quarters to a large number of other inmates

during the COVID-19 global pandemic. While Rodriguez is generally

healthy, he claims to suffer from an unspecified respiratory problem. In

his motion, Rodriguez has certified that the assigned assistant United

States attorney does not concur in his motion. (Doc. 34-2.) Defense

counsel filed a notice indicating that the parties have been unable to

resolve the motion. (Doc. 37). Rodriguez filed a brief in support of his


                                    1
       Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 2 of 17




motion (Doc. 35) and the government filed a brief in opposition to the

defendant’s motion. (Doc. 36). The matter is ripe for a decision.

  I.     Statement of Facts

       A federal grand jury indicted Rodriguez on October 22, 2019,

charging him with distribution of cocaine in violation of 21 U.S.C.

§ 841(a)(1); distribution of heroin and fentanyl in violation of 21 U.S.C.

§ 841(a)(1); possession with intent to distribute cocaine, heroin, and

fentanyl in violation of 21 U.S.C. § 841(a)(1); and possession with intent

to distribute cocaine, heroin, fentanyl, and marijuana in violation of 21

U.S.C. § 841(a)(1). On November 1, 2019, he appeared before the

Honorable Malachy E. Mannion for an initial appearance and

arraignment where he pled not guilty to the charges. Upon the

government’s motion for detention, Judge Mannion granted Rodriguez’s

request for a detention hearing, which was held on November 5, 2019.

Following the detention hearing, Judge Mannion ordered Rodriguez

detained, and Rodriguez has remained detained at the LCP.

       On February 28, 2020, Rodriguez pled guilty to Counts 3 and 4 of

the Indictment—possession with intent to distribute cocaine, heroin, and

fentanyl in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and possession



                                     2
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 3 of 17




with intent to distribute cocaine, heroin, fentanyl, and marijuana in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C)—pursuant to a written

plea agreement. (Doc. 26). For each offense, Rodriguez faces a maximum

term of imprisonment of 20 years, a maximum fine of $1,000,000, a

maximum term of supervised release of 3 years to life, plus payment of

the costs of prosecution.

     The presentence report has been completed and disclosed to the

parties. A sentencing memorandum has been filed by defense counsel.

The defendant filed a motion to conduct his sentencing by video or

teleconference under Standing Order 20-8. Thereafter, the court

scheduled a video sentencing hearing for May 15, 2020. In his brief,

Rodriguez seeks release because of the existence of COVID-19 and the

alleged adverse conditions of LCP. (Doc. 35, at 2-13). Rodriguez filed his

own pro se, hand-written letter to the court in which he alleges that he

has unspecified respiratory problems and that members of his family

suffer from diabetes, although Rodriguez does not state that he has been

medically diagnosed with either a respiratory condition or diabetes. (Doc.

39). The government contends that Rodriguez’s motion fails to prove by

clear and convincing evidence that he is not a flight risk and not a danger



                                    3
          Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 4 of 17




to the community, that he continues to represent a flight risk and a

danger to the community, and that no conditions or combination of

conditions would ensure his appearance for sentencing and the safety of

the community, notwithstanding the health risks posed by COVID-19—

risks that will exist regardless of his detention status. (Doc. 36). For the

reasons discussed herein, we will deny Rodriguez’s motion.

    II.     Discussion

            a. COVID-19 Global Pandemic

          We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 1 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through April 30, 2020, and extended it to May 8, 2020 for

some counties and extended it to June 4, 2020, for the majority of


1World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                        4
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 5 of 17




counties—including Lackawanna County, where the defendant is

detained at LCP. Further, the Governor has ordered all schools to remain

closed for the remainder of the 2019-2020 academic school year. We also

recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize

frequently, and to avoid close contact with others—all of which presents

challenges in detention facilities. See Roeder, 2020 WL 1545872, at *2;

United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D.

Md. Mar. 17, 2020).

        b. Conditions of LCP

     Rodriguez alleges that as an inmate at LCP he is confined with 15

other inmates in a shared cell, which measures 16 feet by 20 feet with

eight bunk beds. There is no full bathroom in the cell and the shower and

the sink are separate from the cell. There are no cleaning supplies. Social

distancing is impossible. He is provided one towel to use for bathing, hand

washing, and blowing his nose, and it is washed twice per week. He works

in the kitchen and has not been provided a mask.

     The government proffered in their brief that LCP has reported no

positive COVID-19 cases among its inmate populations and only one



                                    5
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 6 of 17




corrections officer who has tested positive. All inmates were informed of

that development and placed on lockdown. We further take judicial notice

of recent policies and procedures adopted by LCP to prevent or limit the

spread of COVID-19 within the prison. See Shakur v. Costello, 230 Fed.

App’x 199, 201 (3d Cir. 2007) (per curiam) (taking judicial notice of county

prison procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from

volunteers, including religious leaders. It has implemented aggressive

sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they




                                     6
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 7 of 17




enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

        c. 18 U.S.C. § 3142(i)—Temporary Release

     In his motion and brief, Rodriguez has requested his temporary

release under 18 U.S.C. § 3142(i), which allows a judicial officer, by

subsequent order, to permit the temporary release of a person to the

extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or another compelling reason. But

Rodriguez is not eligible for release under § 3142(i) because he is not a

pretrial detainee. He has pleaded guilty and is presently detained

pending imposition of his sentence.

     Under the federal criminal rules, “[t]he provisions of 18 U.S.C.

§§ 3142 and 3144 govern pretrial release.” Fed. R. Crim. P. 46(a)

(emphasis added). Having entered a guilty plea, the defendant’s

detention is governed by 18 U.S.C. § 3143. Fed. R. Crim P. 46(c); see also

United States v. Jacome, No. 3:17-CR-0205, 2020 WL 2342364, at __

(M.D. Pa. May 11, 2020). Section 3142(i) simply does not apply to a

defendant awaiting sentencing. Jacome, 2020 WL 2342364, at __; United




                                      7
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 8 of 17




States v. Leathers, No. 2:19-cr-633 (WJM), 2020 WL 2219853, at *1 n.1

(D.N.J. May 7, 2020).

        d. 18 U.S.C. § 3145(c)—Release Pending Sentencing

     Rodriguez seeks release under 18 U.S.C. § 3145(c), contending that

he should be released because of the COVID-19 global pandemic and that

he is not likely to flee or pose a danger to the safety of any other person

or the community if released.

     Because Rodriguez has pleaded guilty to a serious drug offense, see

18 U.S.C. § 3142(f)(1)(C), his detention in the first instance is governed

by 18 U.S.C. § 3143(a)(2), which provides that such a pre-sentence

defendant be detained unless:

        (A)(i) the judicial officer finds there is a substantial
        likelihood that a motion for acquittal or new trial will be
        granted; or

        (ii) an attorney for the Government has recommended
        that no sentence of imprisonment be imposed on the
        person; and

        (B) the judicial officer finds by clear and convincing
        evidence that the person is not likely to flee or pose a
        danger to any other person or the community.

18 U.S.C. § 3143(a)(2); see also Fed. R. Crim P. 46(c) (placing burden of

proof on the defendant).



                                    8
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 9 of 17




     Rodriguez has proffered no evidence to support a finding that there

is a substantial likelihood that motion for acquittal or new trial will be

granted—indeed, he has pleaded guilty to two serious drug trafficking

offenses. See Leathers, 2020 WL 2219853, at *2 (“Because Defendant

pleaded guilty, there is no likelihood—much less a substantial

likelihood—that a motion for acquittal or a new trial will be granted.”).

Likewise, Rodriguez has proffered no evidence that the government will

be recommending no prison time. Consequently, Rodriguez is not eligible

for release under § 3143(a)(2).

     Instead, Rodriguez relies on § 3145(c), which provides that: “A

person subject to detention pursuant to section 3143(a)(2) . . . , who meets

the conditions of release set forth in section 3143(a)(1) . . . , may be

ordered released, under appropriate conditions, by the judicial officer, if

it is clearly shown that there are exceptional reasons why such person’s

detention would not be appropriate.” 18 U.S.C. § 3145(c); see also United

States v. Williams, 903 F. Supp. 2d 292, 298–302 (M.D. Pa. 2012) (holding

that a district court possesses discretion to consider a temporary release

pending sentencing under § 3145(c)); United States v. Ortiz, No. 1:18-CR-




                                     9
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 10 of 17




00134, 2020 WL 1904478, at *3 (M.D. Pa. Apr. 17, 2020) (endorsing

Williams in the context of COVID-19).

     To qualify for temporary release pending sentencing under

§ 3145(c), a defendant must first satisfy the criteria set forth in

§ 3143(a)(1). That section provides that the person “be detained, unless

the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to the safety of any other person or

the community if released.” 18 U.S.C. § 3143(a)(1); see also Fed. R. Crim.

P. 46(c) (placing burden of proof on the defendant).

     At the detention hearing before Judge Mannion on November 5,

2019, Judge Mannion granted the government’s motion for detention and

ordered that he be detained pending trial based on findings that the

defendant had failed to present sufficient evidence to rebut the

presumption in favor of detention under 18 U.S.C. § 3142(e)(3) arising

from the maximum penalties associated with the charged offenses. (Doc.

16.) Specifically, Judge Mannion ordered the defendant detained pending

trial because the court found by clear and convincing evidence that no

condition or combination of conditions would reasonably assure the

safety of any other person and the community. (Id.) In addition to the



                                    10
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 11 of 17




statutory presumption, Judge Mannion found that detention was merited

based on: the weight of the evidence against the defendant was strong;

his participation in criminal activity while on probation, parole, or

supervision; his lack of significant community or family ties to this

district; his prior failure to appear in court as ordered; and his use of

aliases or false documents. (Id.)

     Rodriguez argues that the COVID-19 outbreak constitutes a change

in circumstances since Judge Mannion’s detention order in November

2019. This argument relates to the “exceptional reasons” factor under

§ 3145(c), but it does not impact the findings previously made by Judge

Mannion at the detention hearing in November 2019. See Ortiz, 2020 WL

1904478, at *4. Moreover, we note that, having pleaded guilty in the

interim, the burden of proof has now shifted from the government to the

defendant. Compare 18 U.S.C. § 3142(f) (imposing burden on government

to prove dangerousness by clear and convincing evidence and flight risk

by preponderance of the evidence) with id. § 3143(a)(1) and Fed. R. Crim.

P. 46(c) (imposing burden on defendant to prove by clear and convincing

evidence that he is not likely to flee or to pose a danger to other persons

or the community). Based on the nature of the offenses of conviction, the



                                    11
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 12 of 17




length of the potential sentence to be imposed, the strong weight of

evidence against the defendant, his participation in criminal activity

while released on bail, his lack of significant community or family ties to

this district, his prior failure to appear in connection with court

proceedings in Pennsylvania and Maryland, and his prior use of an alias,

we find that the defendant has failed to establish, by clear and convincing

evidence, that there is any condition or combination of conditions that

will reasonably assure the court that he is not likely to flee or pose a

danger to the safety of any other person or the community if released.

     Based on the foregoing, we are not obligated to address the

“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at

*5. Nevertheless, under the specific facts presented in this case, we find

the health risks posed by the COVID-19 pandemic to this particular

defendant do not constitute “exceptional reasons” justifying his

temporary release from presentence detention.

     In his supporting brief, Rodriguez presents only speculative

arguments that his confinement in the LCP increases the health risks

posed to him by COVID-19. Other than a single guard who appears to

have had no contact with the movant, there have been no confirmed cases



                                    12
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 13 of 17




of COVID-19 in the LCP. Moreover, LCP has implemented new policies

and procedures to protect its population as referenced above. There is no

evidence that such measures are, or have been, inadequate. Our court

has temporarily continued all live, in-court proceedings through May 31,

2020, which should ameliorate a criminal defendant’s concerns about

assisting his or her attorney in the preparation of a defense. Any reason

for Rodriguez to assist his counsel in his defense is further diminished by

the fact that the presentence report in this case has already been

completed and apparently reviewed by counsel, and sentencing is

scheduled to occur by video on May 15, 2020. Further, we are confident

that LCP will respect the privileged nature of the communications

between attorneys and their inmate-clients, as nothing to the contrary

has been alleged or otherwise brought to our attention.

     In his brief, Rodriguez states that, if released, he will live with his

sister and her husband in their North East, Maryland, apartment where

she would serve as his third-party custodian, and that Rodriguez would

remain quarantined until his sentencing. He alleges that his sister and

her husband are teleworking, she has a driver’s license, and she does not

have a criminal record. Nevertheless, we are not inclined to release him



                                    13
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 14 of 17




at this crucial time in the progression of his case, mere days before his

sentencing hearing.

     In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Rodriguez posed by COVID-19,

or any evidence that LCP is not providing—or is unable to provide—

appropriate medical care, we are not persuaded that Rodriguez should be

released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(recognizing that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread”). While the court remains sympathetic to Rodriguez’s

subjective concerns regarding the possibility of health complications

caused by the COVID-19 virus, “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr.

No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also

United States v. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.

Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning



                                    14
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 15 of 17




possible future conditions in jail does not constitute a “compelling reason”

for temporary release.); United States v. Jones, No. 2:19-CR-00249-DWA,

2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that, while the

defendant suffered from hypertension, sleep apnea, and asthma, and it

is true that individuals with respiratory issues are at higher risk for

COVID-19, his present health conditions were not sufficient to establish

a compelling reason for release in light of the danger to the community

posed by his release and the efforts undertaken at the jail to combat the

spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.

App. LEXIS 9987 (3d Cir. Mar. 20, 2020)).

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)



                                    15
       Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 16 of 17




(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Rodriguez’s continued incarceration would likely increase his

risk of harm. However, mindful of the rapidly evolving conditions in

prisons throughout the nation as well as the COVID-19 pandemic, we

will entertain a renewed request for release if at some point in the future

it becomes clear that there are compelling reasons to justify the

defendant’s release. United States v. Sanchez, No. 1:19-cr-00152, 2020

WL 1814159 *7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No

19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020)).

   III. Conclusion

      For the reasons set forth above, Rodriguez has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, and he has

failed to establish exceptional reasons why his continued detention until

sentencing is not appropriate. Therefore, his motion (Doc. 34) is denied.



                                     16
      Case 3:19-cr-00298-MEM Document 51 Filed 05/12/20 Page 17 of 17




     An appropriate order follows.



                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge
Dated: May 12, 2020




                                    17
